DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ROBERT ROY HENION,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-1926

                         [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 16-9891CF10A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.